Citation Nr: 0814979	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-30 447 	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to waiver of the recovery of overpayment of 
VA educational assistance benefits for the veteran's periods 
of enrollment at Ramon Magsaysay Technological University 
(RMTU) from November 2, 1998, to March 19, 1999.

2.  Entitlement to waiver of the recovery of overpayment of 
VA educational assistance benefits for the veteran's periods 
of enrollment at RMTU from April 12, 1999, to March 8, 2002.



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Board is unable to ascertain the veteran's dates of 
active military service from the record.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in October 2005 and December 2005.  
This matter was originally on appeal from a May 2004 decision 
by the Committee on Waivers and Compromises at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's request for waiver of 
overpayment upon determining that the veteran exercised bad 
faith in receiving educational benefits from November 2, 
1998, to March 8, 2002.

In light of the disposition in this case that is explained in 
greater detail below, the Board has separated the issue on 
appeal into two issues, as reflected on the title page of 
this decision.    

The issue of entitlement to waiver of the recovery of 
overpayment of VA educational assistance benefits for the 
veteran's period of enrollment at RMTU from November 2, 1998, 
to March 19, 1999, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
RMTU to achieve a Diploma in Agricultural Technology.  The 
veteran received educational assistance benefits administered 
in the amount of $32,608.73 based on his enrollment at RMTU 
from November 2, 1998, to March 30, 2002. 

2.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.
3.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.

4.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

5.  The veteran received educational assistance benefits for 
courses that he did not attend, resulting in the current 
overpayment of $32,608.73. 

6.  The preponderance of the evidence does not establish that 
the veteran was aware of the fraud scheme when he enrolled in 
RMTU in November 1998.  However, after his first semester at 
RMTU, the Board finds that the veteran either knew or should 
have known that he was accepting education benefits for 
purposes other than what was intended and that his continued 
enrollment in the university amounted to perpetuation of the 
scheme.  

7.  For the veteran's first period of enrollment at RMTU from 
November 2, 1998, to March 19, 1999, the preponderance of the 
evidence does not establish that the veteran was acting in 
bad faith.  

8.  For the veteran's periods of enrollment at RMTU after 
March 1999, however, the Board finds that the overpayment was 
due to bad faith by the veteran.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of educational 
assistance benefits for the veteran's periods of enrollment 
from April 12, 1999, to March 8, 2002, at RMTU is precluded 
by reason of bad faith on the part of the veteran.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Notwithstanding the above, the Board notes that the RO 
explained to the veteran the basis for finding overpayment 
and why his waiver request was denied in the May 2004 
decision, the July 2004 Statement of the Case (SOC), and the 
April 2007 Supplemental Statement of the Case (SSOC).  The 
veteran has also been afforded with ample opportunity to 
present information and evidence in support of his claim.  
The veteran stated in June 2007 correspondence that he had 
sent "all [his] papers" and indicated that he had nothing 
further to submit in support of his claim.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.  Furthermore, the Board finds that the RO 
substantially complied with its prior Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that this case is 
ready for appellate review.


II.	Analysis 

As a preliminary matter, the Board notes the veteran has not 
contested the validity of the debt, and as such, this is not 
an issue for consideration in the present appeal.  Rather, 
the only question before the Board is whether the veteran is 
entitled to a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a) 
(2007).  "Bad faith" is defined in VA regulations as 
"unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2) (2007).

The veteran essentially asserts that he should not have to 
repay an overpayment of educational assistance benefits in 
the amount of $32,608.73 because he did not act in bad faith.  
He also indicates that repayment of the debt would result in 
financial hardship.  

Addressing the veteran's claim for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b) (2007).

In that regard, the Board notes that the RO denied the 
veteran's request for waiver of overpayment of Chapter 30 
educational assistance benefits after determining that the 
veteran had exercised bad faith in May 2004.  The RO's 
determination was based on findings of a VA compliance survey 
conducted in the Republic of the Philippines, discussed in 
greater detail below, which found that the veteran did not 
attend regular classes at RMTU from November 2, 1998, to 
March 8, 2002.   

The February 2003 memorandum details the results of the fraud 
investigation involving education benefits at RMTU.  It was 
noted in the memorandum that its findings were based on an 
extensive review of interviews conducted by the Manila RO, 
correspondences sent in by veterans, a review of files at 
Muskogee, and interviews of various VA officials and other 
individuals.  The fraud was determined to be perpetuated by 
all of the 60 veterans enrolled at RMTU to include the 
veteran that is the subject of this decision.

Initially, a routine educational compliance survey was 
conducted by one of the Manila RO Educational Compliance 
Survey Specialists (ECSS) in October 2002. The audit examined 
school records associated with 10% of the veteran student 
population.  Of the 6 records examined, there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.  

Significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

Based on the results of the initial survey, a 100% compliance 
audit was then initiated in February 2003.  This audit 
examined records associated with all 60 veteran students.  

The survey began at the San Marcelino Campus by interviewing 
the Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.  The compliance 
survey continued at the Registrar's office of the Porac 
Botolan Campus of RMTU, where additional student records were 
reviewed.  

In reviewing the records, discrepancies were found in all 60 
records.  These included the following: the absence of final 
grades for certain courses or for entire semesters; different 
signatures or penmanship appearing on certificates of 
registration (the staff of the university reported that 
sometimes students' wives or classmates filled out the forms 
on their behalf); and indications that some students received 
credits consistent with only part-time enrollment even though 
they were receiving VA benefits for full-time enrollment. 

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's) .  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

The investigators determined that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.  The 
veterans would meet once a week at a location on campus and 
circulate attendance sheets for the various classes they were 
enrolled in and signed them.  The elected leader of the group 
would turn the sheets into the relevant professors. Mid-term 
and final examinations were done collectively by a group of 
veterans.  All the veterans received passing grades.

In depositions, some instructors revealed that they did not 
personally verify the presence of the veterans students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that veteran students were not.  Some 
faculty members also admitted that he had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

The scheme was found to have been happening for decades with 
one teacher disclosing that veteran students had been 
enjoying the arrangement since that teacher had started in 
1989.  Most teachers, staff, and non-veteran students 
admitted that the veteran students had not been attending 
classes, which was contrary to the insistent claims of the 
veteran students that they had.  

The school also benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc. The veterans also provided cash 
payments directly to professors and school administration 
officials. All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In August 2003, the veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from November 2, 1998 to March 8, 
2002, but that records indicated that he did not attend 
classes during that period, which resulted in an overpayment 
in the amount of $32,608.73.  He was also advised of his 
right to request a waiver of this overpayment.  

In September 2003, the veteran requested a waiver of 
overpayment; he did not challenge the validity of the debt.    

In May 2004, the Muskogee RO sent the veteran a letter 
notifying him that the Committee on Waivers and Compromises 
had denied his request for waiver of debt because he was paid 
at the full time rate from November 2, 1998 through March 8, 
2002 and a compliance survey found that he did not attend 
regular classes at the school during that period.  Based on 
the findings of the survey, the Committee determined that the 
veteran had exercised bad faith.  Thereafter, the veteran 
filed a notice of disagreement in June 2004, a statement of 
the case was issued in July 2004, and the veteran perfected 
his appeal with respect to denial in August 2004.     

In support of his claim, the veteran wrote in an August 2004 
statement that he complied with all requirements dictated by 
the school and staff while he was at RMTU and referenced his 
school transcripts, enrollment certificates, tuition 
receipts, and class schedules in support of his assertion.  
He also noted that any discrepancies related to his 
attendance were solely due to problems with RMTU's record 
keeping.  He further stated that the school was certified by 
VA and VA inspected the school numerous times during his time 
at RMTU and any identified problems were corrected; he was 
unaware of any activities that transpired at the school after 
he left.  Moreover, in a June 2007 statement, the veteran 
reiterated that he did everything that the school asked him 
to do and attended on the days that he was told to.  

The veteran has also submitted copies of his enrollment 
receipts, tests taken while enrolled at RMTU, Certificates of 
Registration for his periods of enrollment at RMTU, 
Certification of Enrollment for the second semester of the 
2000 to 2001 school year, and Enrollment Certification forms 
for RMTU for the periods of November 2, 1998 to March 19, 
1999; April 12, 1999 to May 21, 1999; June 7, 1999 to October 
8, 1999; November 8, 1999 to March 24, 2000; April 17, 2000 
to May 26, 2000; June 13, 2000 to October 13, 2000; November 
13, 2000 to March 30, 2001; April 10, 2001 to May 18, 2001; 
June 4, 2001 to October 5, 2001; and October 22, 2001 to 
March 8, 2002.

While the Board has considered the veteran's assertions and 
the evidence submitted in support of his appeal, the veteran 
has not presented argument or evidence that is contradictory 
to the above investigative findings.  The veteran indicated 
that he complied with all requirements dictated by RMTU and 
its staff and pointed to various documentation from RMTU in 
support of his appeal; however, the evidence in the 
investigation included testimony from several faculty members 
and non-veteran students at RMTU who stated that the veteran 
students were not being held to the same standards of 
attendance or class participation that the non-veteran 
students were, and that this was due to the donations made to 
the school by the veteran students.  Under these 
circumstances, it cannot be said that the veteran students 
were meeting the regularly prescribed standards of RMTU as 
contemplated by 38 C.F.R. § 21.7153(c).  In addition, it was 
implicit in the scheme discovered by the Manila RO, and later 
confirmed by the OIG, that the veteran students at RMTU 
received course credit in return for the donations and gifts 
that they provided the school.  Certainly, it is clear that 
RMTU routinely confirmed to the RO that these students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as enrollment 
certifications, in no way contradicts the findings of the 
Manila RO or the OIG.  For the foregoing reasons, the Board 
finds the submitted evidence to be of no probative value.  

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

Nonetheless, the evidence does not establish that the veteran 
was aware or should have been aware of the scheme at RMTU 
when he enrolled in November 1998.  Although the February 
2003 OIG memorandum indicates that the veteran may have known 
of the scheme prior to his enrollment due to the similarities 
between the scheme perpetuated at Laney College in Oakland, 
California, and the one perpetuated at RMTU as well as the 
fact that the veteran participants were all former Navy 
personnel, such information alone is not enough to establish 
that the veteran knew of the scheme prior to his enrollment 
at RMTU.    

However, at the completion of his first semester at RMTU, the 
veteran must have learned or should have learned of the 
scheme at RMTU and the preferential treatment bestowed upon 
the veteran students that gave financial benefits to the 
institution.  Indeed, by that time, the veteran either had 
become aware or should have become aware that he was not 
required to participate in his classes as a regular student 
to receive passing grades in classes for which he was 
enrolled at RMTU.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran acted in bad faith from November 2, 1998, to March 
19, 1999.  However, for his subsequent periods of enrollment 
at RMTU, the Board finds the evidence shows that the veteran 
acted in bad faith and, consequently, waiver of recovery of 
overpayment for educational assistance benefits received 
during that period is precluded.  


ORDER

Entitlement to a waiver of recovery of the overpayment in VA 
educational assistance benefits for the veteran's periods of 
enrollment at RMTU from April 12, 1999, to March 8, 2002, is 
denied.


REMAND

The Board determined that the record did not demonstrate, 
contrary to the RO's determination, that there was fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment during his first semester of 
enrollment at RMTU from November 1998 to March 1999, as 
explained above.  Therefore, the Board must return the case 
to the RO for consideration of the veteran's claim for waiver 
of recovery of the overpayment for that period under the 
standard of "equity and good conscience."



Accordingly, the case is REMANDED for the following action:

The RO should consider the veteran's claim 
for waiver of recovery of the overpayment 
under the standard of equity and good 
conscience pursuant to 38 U.S.C.A. § 5302; 
38 U.S.C.A. §§ 1.963, 1.965 for the period 
from November 1998 to March 1999.  The RO 
should consider all of the elements of 
equity and good conscience.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


